Citation Nr: 1417191	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for skin cancers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran has been treated for skin cancers, including multiple basal cell carcinomas.  The Veteran served eight months and 22 days of foreign and/or sea service, including service in the Republic of Vietnam from April 1971 to January 1972.  He asserts that his private physician has told him that his skin cancers are the result of herbicide exposure while serving in Vietnam, but no such opinion is of record.  The Veteran has also suggested that sun exposure during service resulted in his current skin cancers, stating that his skin cancers have been from the waist up, and that he was shirtless much of his time in service (he was in service from March 1970 to January 1972).  There is no medical opinion addressing whether in-service sun exposure resulted in the Veteran's skin cancers.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any skin cancer.  The claims file and a copy of this Remand should be provided to the examiner.  A complete rationale should be provided for any opinion expressed.

Following a review of the claims file, the examiner should determine whether any skin cancer is at least as likely as not (i.e. a 50 percent probability or more) related to service, to specifically include any in-service sun exposure, particularly during his service in Vietnam from April 1971 to January 1972, and/or any herbicide (Agent Orange) exposure during that service in Vietnam.  The examiner should also address the relevance, if any, of the Veteran's smoking history.

2.  Then, after completing any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

